Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 1 of 9 Page ID #:374



   1   LONG X. DO (SBN 211439)
       e-mail: ldo@athenelaw.com
   2   ATHENE LAW, LLP
       5432 Geary Boulevard, #200
   3   San Francisco, California 94121
       Telephone: (415) 680-7419                                      11/20/19
   4   Facsimile: (844) 619-8022

   5   FRANCISCO J. SILVA (SBN 214773)                              D. Lewman
       e-mail: fsilva@cmadocs.org
   6   STACEY B. WITTORFF (SBN 239210)
       e-mail: swittorff@cmadocs.org
   7   CALIFORNIA MEDICAL ASSOCIATION
       CENTER FOR LEGAL AFFAIRS
   8   1201 K Street, Suite 800
       Sacramento, California 95814-2906
   9   Telephone:     (916) 444-5532
       Facsimile:     (916) 551-2027
  10
       Attorneys for CALIFORNIA MEDICAL
  11   ASSOCIATION

  12
                              IN THE UNITED STATES DISTRICT COURT
  13
                                 CENTRAL DISTRICT OF CALIFORNIA
  14
                                         SOUTHERN DIVISION
  15

  16
                                                     Case No. 8:19-cv-02130 DOC (ADSx)
  17   FRESENIUS MEDICAL CARE ORANGE
       COUNTY, LLC, et al.,                          THE CALIFORNIA MEDICAL
  18                                                 ASSOCIATION'S AMICUS CURIAE
                        Plaintiffs,                  BRIEF; AMICUS CURIAE BRIEF IN
  19
                                                     SUPPORT OF PLAINTIFFS’ MOTION
              v.                                     FOR PRELIMINARY INJUNCTION
  20
  21   XAVIER BECERRA, in his official capacity
       as California Attorney General, et al.,       Date:     Dec. 16, 2019
  22                                                 Time:     8:30 a.m.
                        Defendants.                  Judge:    Hon. David O. Carter
  23
                                                     Court:    9D
  24

  25

  26
  27

  28

           CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 2 of 9 Page ID #:375



   1                                AMICUS CURIAE BRIEF OF
   2                      THE CALIFORNIA MEDICAL ASSOCIATION
   3

   4                                      INTRODUCTION
   5         Chronic kidney disease, which can ultimately progress to end-stage renal disease
   6   (“ESRD”), is the ninth leading cause of death in America. An estimated 15 percent of
   7   adults have chronic kidney disease, and the vast majority do not know they have it. Data
   8   show that minority groups are disproportionately affected. ESRD patients account for
   9   significant percentages of overall healthcare spending and utilization. Physicians who
  10   diagnose and treat patients with chronic kidney disease, including ESRD patients, know
  11   firsthand the devastating impact of the disease not only on the healthcare ecosystem but
  12   also on the lives of patients and their families. The physician community also knows the
  13   importance for the public health and the healthcare delivery system as a whole of ensuring
  14   that ESRD patients – who often come from underserved communities – have meaningful
  15   access to life-saving dialysis treatment, by far the most viable option for the survival of
  16   those with ESRD.
  17         From the perspective of amicus curiae the California Medical Association
  18   (“CMA”), this case brought by Fresenius Medical Care Orange County, LLC, et al. (the
  19   “Dialysis Providers”) to challenge Assembly Bill no. 290 (“AB 290”) is primarily about
  20   preserving access to urgently needed care for ESRD patients in California. On its face, AB
  21   290 purportedly seeks to address conflicts of interests in reimbursement for and delivery
  22   of dialysis. However, CMA believes that AB 290 will ultimately decrease the availability
  23   of dialysis for California’s ESRD population and thereby push these patients into more
  24   expensive settings, such as hospitals and their emergency departments. CMA further
  25   believes that AB 290, whose genesis is based less on sound evidence-based medicine than
  26   on political motivations, may operate to better serve the interests of health insurers than
  27   the medical needs of patients. AB 290 therefore cannot pass constitutional scrutiny.
  28         Accordingly, CMA opposed AB 290 in the California Legislature and hereby
                                                  -3-
         CAL. MEDICAL ASS’N APPL. TO FILE AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 3 of 9 Page ID #:376



   1   supports the Dialysis Providers’ motion for preliminary injunction to stop the statute from
   2   taking effect on January 1, 2020.
   3                                          DISCUSSION
   4   A.     Background on the Vulnerable ESRD Patient Population
   5          ESRD is the final, permanent stage of chronic kidney disease, where kidney
   6   function has declined to the point that the kidneys can no longer function on their own. A
   7   patient with ESRD must receive dialysis treatment or kidney transplantation in order to
   8   survive. Dialysis treatment can be very impactful on patient lives, typically involving 4-
   9   hour sessions, three times a week, and constant monitoring and lifestyle and diet
  10   modifications. ESRD patients may experience a wide variety of symptoms as kidney
  11   failure progresses. These include fatigue, drowsiness, decrease in urination or inability to
  12   urinate, dry skin, itchy skin, headache, weight loss, nausea, bone pain, skin and nail
  13   changes and easy bruising.
  14          The National Institutes of Health funds the United States Renal Data System (the
  15   “USRDS”), a national data registry that collects, analyzes, and distributes information on
  16   the ESRD population in the United States, including treatments and outcomes. The
  17   USRDS issues an annual data report highlighting and analyzing statistics and trends.
  18   According to the 2018 USRDS Annual Data Report, in 2016 there were 124,675 newly
  19   reported cases of ESRD in the nation, bringing the total number of cases of ESRD to
  20   726,331 as of December 31, 2016. See End-stage Renal Disease (ESRD) in the United
  21   States, 2018 USRDS ANNUAL DATA REPORT, vol. 2, ch. 1 at 294 (“USRDS Report”).1
  22   The number of ESRD cases has risen by about 20,000 annually; after a year-by-year rise
  23   in the number of incident ESRD cases from 1980 through 2000, the count plateaued
  24   between 2007 and 2011 but rose again from 2012 to 2016. Id.
  25          Other than kidney transplantation, dialysis remains the best treatment for the
  26   survival of ESRD patients. Nearly three quarters of a million people were on dialysis in
  27
              1
  28              Available online at https://www.usrds.org/2018/view/Default.aspx.
                                                   -4-
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 4 of 9 Page ID #:377



   1   2016. Id. at 291. Put another way, 63 percent of all ESRD patients in 2016 were receiving
   2   dialysis treatment, and virtually all (98 percent) used in-center dialysis such as those
   3   provided by the Dialysis Providers. Id.
   4          There are racial and ethnic disparities in the prevalence of ESRD. The standardized
   5   incidence rate among Blacks is higher than among Whites. In 2016, the age-sex-
   6   standardized incidence rate ratio (Blacks/Whites) was 2.9. Id. at 301. Scholars have
   7   identified numerous sources of disparities in ESRD unique to the Black community,
   8   including unequal access to higher education, inequitable income level, and low
   9   awareness of the effects of social determinants of health. See Kimberly Harding et al.,
  10   Current State and Future Trends to Optimize the Care of African Americans with End-
  11   Stage Renal Disease, 46 AM. J. NEPHROLOGY 156, 157 (Aug. 5, 2017)2 (“Harding”). In
  12   fact, education and income levels have been shown to contribute to excess ESRD rates in
  13   Blacks. Id.
  14          The ratio of ESRD prevalence between Blacks and Whites had been 3.8 in 2000,
  15   and the downward trend from 2000 through 2016 is being found with other ethnic racial
  16   groups: from 2.9 to 1.2 in American Indians/Alaska Natives and from 1.3 to 1.1 in Asians.
  17   USRDS Report at 301. The trend reflects a decrease in incidence rate among minorities
  18   while the rate for Whites has remained constant. Id. Researchers believe these changes
  19   may represent a reduction in health inequalities in the population with chronic kidney
  20   disease. Id. That is, modest progress is being made to reach historically underserved, often
  21   poorer minority communities. Premium assistance programs like that offered by the
  22   American Kidney Fund (“AKF”) may play some role in this improvement in access to
  23   care for ESRD patients.
  24          There also are regional variations in ESRD prevalence. California and the
  25   Southwest have the highest rates, as shown in the following map from the 2018 USRDS
  26   Annual Report.
  27
              2
  28              Available online at https://www.karger.com/Article/PDF/479479.
                                                  -5-
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 5 of 9 Page ID #:378



   1             Standardized Prevalence of ESRD, by Health Service Area, 2012-2016
   2

   3

   4

   5

   6

   7

   8

   9

  10   USRDS Report at 312. Southern California, a data region by itself, has the second highest
  11   prevalence rate of ESRD in the country at 2,466 per million people (behind the region
  12   covering New Jersey, Puerto Rico, and the U.S. Virgin Islands). See id. at 311.
  13          Not only are ESRD patients more likely to come from underserved, minority
  14   communities, but the monitoring and treatment programs they must endure can have
  15   significant negative impacts on their lives. In general, ESRD patients already suffer with
  16   deteriorating health status, including cognitive impairment and frequent depression.
  17   Harding at 157. They also must struggle with complex dietary restrictions, polypharmacy
  18   and complex care coordination, and for dialysis treatment, the chronic dependence on
  19   nurses, social workers, nutritionists, technicians, vascular surgeons, and nephrologists for
  20   at least three hours, three times a week.
  21   B.     Physician’s Central Role in Caring for Patients with ESRD
  22          Physicians take a central role in the diagnosis and care of patients with ESRD, who
  23   as shown above, are a vulnerable population. Often, physicians have been caring for these
  24   patients before they deteriorated to ESRD, addressing chronic kidney disease and other
  25   health ailments that lead to ESRD. Physicians – i.e., family medicine and other primary
  26   care doctors – also sometimes care for ESRD patients’ family members, giving them
  27   special insight into the social and home environment from which ESRD patients come.
  28
                                                   -6-
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 6 of 9 Page ID #:379



   1          Physicians lead the healthcare team that diagnoses ESRD with blood tests, urine
   2   tests, kidney ultrasounds, kidney biopsies, and CT scans. Physicians perform the surgical
   3   and other procedures to address ESRD health consequences as well as other related
   4   medical issues. Finally, physicians remain closely involved when ESRD patients undergo
   5   dialysis treatment. Such involvement includes continuing to monitor the patients’ health
   6   conditions, their compliance with treatment protocols, and any trends or deteriorations of
   7   kidney functions.
   8          Physicians also provide palliative care and end-of-life care for ESRD patients when
   9   appropriate. According to Medicare statistics, about half of all ESRD patients see 10 or
  10   more physicians (from 5 or more specialties) during the last 90 days of life. USRDS
  11   Report at 595.
  12          In sum, physicians have a deep professional relationship with ESRD patients and
  13   thereby have gained unique insight into the impacts on their lives and health of changes in
  14   treatment as well as changes in policy relating to the availability and accessibility of
  15   professional care, including dialysis treatment.
  16   C.     Organized Medicine’s Opposition to AB 290
  17          California physicians practice across a large state with a great degree of diversity in
  18   practice settings, clinical protocols and standards, availability of resources, patient
  19   populations, and health care delivery systems. Despite this heterogeneity, the interests and
  20   voices of California physicians have been singularly embodied in the California Medical
  21   Association for over a century and a half. Today, CMA is a not-for-profit professional
  22   association for physicians with approximately 44,000 members throughout California.
  23   Since 1856, CMA has promoted the science and art of medicine, the care and well-being
  24   of patients, the protection of the public health and the betterment of the medical
  25   profession. CMA’s physician members practice medicine in all specialties and settings
  26   and treat all manner of ailments and diseases, including patients with ESRD.
  27          Accessibility to affordable, high quality health care has been a top priority for
  28   CMA in the past few years. Each year, nearly five hundred elected CMA delegates
                                                    -7-
         CAL. MEDICAL ASS’N APPL. TO FILE AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 7 of 9 Page ID #:380



   1   comprising the House of Delegates — collectively representing the various interests and
   2   perspectives of California physicians – convene for an annual meeting to discuss, debate,
   3   and ultimately establish CMA priorities and positions on current issues. The theme of the
   4   2018 House of Delegates session was accessibility and affordability of health care. The
   5   2018 House of Delegates focused on four topics arising from this theme:
   6          • Addressing utilization through improved care delivery;
   7          • Addressing increasing pharmaceutical costs;
   8          • Reducing administrative burdens on physician practices; and
   9          • Enhancing competitiveness of the healthcare market.
  10   It is against this backdrop of CMA’s attention on affordability and accessibility that
  11   efforts to reform dialysis treatment and reimbursement arose.
  12          Prior to AB 290, there had been two major efforts to enact changes to insurance
  13   premium assistance programs in the provision of dialysis treatments. For decades,
  14   charitable premium assistance programs like that offered by AKD have provided critical
  15   assistance to patients suffering from ESRD. Through these programs, ESRD patients,
  16   many of whom are unable to work due to their condition and the demands of their dialysis
  17   regime, receive direct assistance to help pay their commercial insurance premiums,
  18   allowing them to retain coverage they had before their diagnosis. In recent years, several
  19   attempts have been made by special interests to place extensive requirements on these
  20   premium assistance programs and to limit reimbursement to dialysis providers who
  21   provide financial support to these charitable funds.
  22          Similar to AB 290, Senate Bill no. 1156 (“SB 1156”) in the 2018 California
  23   Legislature would have, among other things, required disclosure of information about
  24   patients who were aided by premium assistance programs and would have placed
  25   restrictions on private health insurance reimbursement for dialysis when a financially
  26   interested entity makes a third-party premium assistance contribution. Proposition 8, put
  27   before the California voters in November 2018, would have required dialysis providers to
  28   issue refunds to patients or their health insurers for revenue above 115 percent of the costs
                                                   -8-
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 8 of 9 Page ID #:381



   1   of direct patient care and healthcare improvements. CMA actively opposed both efforts
   2   out of concerns for their impact on ESRD patients’ accessibility to health care. Governor
   3   Brown vetoed SB 1156, noting that it “goes too far as it would permit health plans and
   4   insurers to refuse premium assistance payments and to choose which patients they will
   5   cover.” See Gov. Brown Veto Message re SB 1156 (Sept. 30, 2018).3 A better approach,
   6   according to the Governor, would be “to find a more narrowly tailored solution that
   7   ensures patients’ access to coverage.” Id. (emphasis added). Proposition 8 also met a
   8   similar fate when voters rejected the measure at a rate of 59.9 percent.
   9          As with the prior efforts, CMA opposed AB 290 throughout its journey in the
  10   California Legislature. The opposition was based primarily on CMA’s belief that AB 290
  11   would have a significant, negative impact on ESRD patients’ accessibility to high quality,
  12   life-saving dialysis. By its terms, AB 290 will deprive ESRD patients of commercial
  13   insurance coverage for dialysis treatments. Shifting these patients from private insurance
  14   coverage to government-based health care has been estimated to cost California millions
  15   of dollars annually in increased Medi-Cal case volume. These are patients currently
  16   choosing to maintain their existing commercial coverage and access to their existing
  17   specialists with the help of charitable premium assistance. With the passage of AB 290
  18   and the absence of charitable premium assistance, patients would have fewer coverage
  19   options.
  20          CMA believes AB 290 will also decrease access to dialysis clinics for patients in
  21   rural and urban medically underserved areas, where there are fewer commercially insured
  22   patients. The loss of just a few commercial patients in a medically underserved area will
  23   constrict access to appointments in dialysis clinics. Even more concerning, due to recent
  24   efforts against dialysis providers, investment in new California clinics has slowed by as
  25   much as one-third, depending on the provider. Dialysis patients will have to turn to
  26   hospital emergency departments for treatment. These fragile patients will have no other
  27          3
              Available online at https://www.ca.gov/archive/gov39/wp-content/uploads/2018/
  28   09/SB-1156-veto.pdf.
                                                   -9-
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
Case 8:19-cv-02130-DOC-ADS Document 48 Filed 11/20/19 Page 9 of 9 Page ID #:382



   1   option but to be treated in these high-traffic impacted settings with additional health
   2   complications and at a much higher cost to the health care system.
   3                                       CONCLUSION
   4         For the foregoing reasons, as well as the reasons stated in the Dialysis Providers’
   5   memorandum of points and authorities in support of its motion, a preliminary injunction
   6   should be issued.
   7

   8   DATED: November 19, 2019                Respectfully,
   9                                           CALIFORNIA MEDICAL ASSOCIATION
                                               CENTER FOR LEGAL AFFAIRS
  10
                                               ATHENE LAW, LLP
  11

  12                                           By:                 /s/ Long X. Do
  13
                                                                  LONG X. DO
  14                                               Attorneys for California Medical Association
  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26
  27

  28
                                                 - 10 -
         CAL. MEDICAL ASS’N AMICUS BRIEF; AMICUS BRIEF ISO MOT. FOR PRELIM. INJ.
